     Case 1:19-mc-00103-MN Document 4 Filed 04/18/19 Page 1 of 5 PageID #: 336



                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF DELAWARE


    In re                                                       Chapter 11

                                                                Civ. Action No. __________________
    IMERYS TALC AMERICA, INC., et al.1
                                                                Bankr. Case No. 19-10289 (LSS)

                    Debtors.                                    Jointly Administered




       DECLARATION OF JOHN J. NOLAN, ESQ. IN SUPPORT OF JOHNSON &
    JOHNSON’S AND JOHNSON & JOHNSON CONSUMER INC.’S MOTION TO FIX
    VENUE FOR CLAIMS RELATED TO IMERYS’S BANKRUPTCY UNDER 28 U.S.C.
                         §§ 157(b)(5) AND 1334(b)


            I, John J. Nolan, Esq., hereby make the following declaration under penalty of perjury,

pursuant to 28 U.S.C. § 1746:

            1.     I am an associate at the law firm of Weil, Gotshal & Manges LLP, co-counsel to

Johnson & Johnson and Johnson & Johnson Consumer Inc. in the above-captioned case. I

respectfully submit this declaration in support of Johnson & Johnson and Johnson & Johnson

Consumer Inc.’s Motion to Fix Venue for Claims Related to Imerys’s Bankruptcy Under 28 U.S.C.

§§ 157(b)(5) and 1334(b).

            2.     Attached hereto as Exhibit 1 is a true and correct copy of the Declaration of

Alexandra Picard, Chief Financial Officer of the Debtors in Support of Chapter 11 Petitions and

First Day Pleadings, dated February 13, 2019, publicly available at In re Imerys Talc America,

Inc., Case No. 19-10289-LSS (Bankr. D. Del.) [D.I. 10].



1
 The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number, are:
Imerys Talc America, Inc. (6358), Imerys Talc Vermont, Inc. (9050), and Imerys Talc Canada Inc. (6748). The
Debtors’ address is 100 Mansell Court East, Suite 300, Roswell, Georgia 30076.
  Case 1:19-mc-00103-MN Document 4 Filed 04/18/19 Page 2 of 5 PageID #: 337



         3.    Attached hereto as Exhibit 2 is a true and correct copy of excerpts of the Talc

Supply Agreement between Windsor Minerals Inc. and Johnson & Johnson Baby Products

Company, a division of Johnson & Johnson Consumer Products, Inc., dated January 6, 1989,

obtained from the records of Johnson & Johnson and Johnson & Johnson Consumer Inc.

(collectively, “J&J”). If the Court would like a complete copy of Exhibit 2, J&J will make that

available to the Court.

         4.    Attached hereto as Exhibit 3 is a true and correct copy of excerpts of the Supply

Agreement between Johnson & Johnson Consumer Companies, Inc. and Luzenac America, Inc.,

dated April 15, 2001, obtained from J&J’s records. If the Court would like a complete copy of

Exhibit 3, J&J will make that available to the Court.

         5.    Attached hereto as Exhibit 4 is a true and correct copy of excerpts of the Material

Purchase Agreement between Johnson & Johnson Consumer Companies, Inc. and Luzenac

America, Inc., dated for term of year ending 2011 (superseded by Exhibit 5), obtained from J&J’s

records. If the Court would like a complete copy of Exhibit 4, J&J will make that available to the

Court.

         6.    Attached hereto as Exhibit 5 is a true and correct copy of excerpts of the Material

Purchase Agreement between Johnson & Johnson Consumer Companies, Inc. and Luzenac

America, Inc., dated for term of year ending 2011, obtained from J&J’s records. If the Court would

like a complete copy of Exhibit 5, J&J will make that available to the Court.

         7.    Attached hereto as Exhibit 6 is a true and correct copy of excerpts of the

Amendment to Supply Agreement between Johnson & Johnson Consumer Companies, Inc. and

Luzenac America, Inc., dated April 1, 2004, obtained from J&J’s records. If the Court would like

a complete copy of Exhibit 6, J&J will make that available to the Court.



                                                2
  Case 1:19-mc-00103-MN Document 4 Filed 04/18/19 Page 3 of 5 PageID #: 338



       8.      Attached hereto as Exhibit 7 is a true and correct copy of excerpts of the Stock

Purchase Agreement between Cyprus Mines Corporation and Johnson & Johnson, dated January

6, 1989, obtained from J&J’s records. If the Court would like a complete copy of Exhibit 7, J&J

will make that available to the Court.

       9.      Attached hereto as Exhibit 8 is a true and correct copy of Johnson & Johnson

Consumer Inc. and Johnson & Johnson’s January 2019 Amended Supplemental Responses to

Plaintiffs’ Supplemental Interrogatories and Initial Requests for Production of Documents

obtained from J&J’s records. If the Court would like a complete copy of Exhibit 8, J&J will make

that available to the Court.

       10.     Attached hereto as Exhibit 9 is a true and correct copy of the Consent, Assignment,

and Assumption Agreement between Cyprus Windsor Minerals Corporation and Johnson &

Johnson Baby Products Company, effective as of June 29, 1992, obtained from J&J’s records.

       11.     Attached hereto as Exhibit 10 is a true and correct copy of the Amendment

Agreement between Johnson & Johnson Consumer Products, Inc., and RTZ America, Inc., dated

December 31, 1996, obtained from J&J’s records.

       12.     Attached hereto as Exhibit 11 is a true and correct copy of a letter from Richard J.

Meli to Karen A. Pfirman, dated June 15, 2000, obtained from J&J’s records.

       13.     Attached hereto as Exhibit 12 is a true and correct copy of the Indemnification

Demand Notice for Ovarian Cancer Lawsuits Letter from Imerys Talc America, Inc. to J&J Baby

Products Company, dated June 23, 2015, obtained from J&J’s records.

       14.     Attached hereto as Exhibit 13 is a true and correct copy of The Proposed Future

Claimants’ Representative’s Motion to Intervene, dated March 29, 2019, publicly available at In




                                                3
  Case 1:19-mc-00103-MN Document 4 Filed 04/18/19 Page 4 of 5 PageID #: 339



re Imerys Talc America, Inc. (Imerys Talc America, Inc., et al. v. Cyprus Amax Minerals

Company), Adv. Pro. No. 19-50115 (LSS) (Bankr. D. Del.) [D.I. 25].

        15.    Attached hereto as Exhibit 14 is a true and correct copy of the Transcript of

Hearing Before Honorable Brendan L. Shannon United States Bankruptcy Judge, dated August

16, 2017, publicly available at In re TK holdings, Inc. (TK Holdings, Inc. v. State of Hawaii), Adv.

Pro. No. 17-50880 (Bankr. D. Del.) [D.I. 64-3].

        16.    Attached hereto as Exhibit 15 is a true and correct copy of the Memorandum Order

issued by United States District Judge Joseph Farnan, dated May 22, 2006, publicly available at

Hopkins, et al., v. Plant Insulation Company, et al., Civil Action No. 06-cv-00298-JJF (D. Del.)

[D.I. 21].

        17.    Attached hereto as Exhibit 16 is a true and correct copy of the primary products

liability policy for the period January 1, 1973 to January 1, 1974, issued by the Aetna Casualty

and Surety Company, obtained from J&J’s records.

        18.    Attached hereto as Exhibit 17 is a true and correct copy of excerpts of a February

2, 2016 letter from David B. Smith, an Insurance and Risk Management Consultant at Farella

Braun and Martel LLP, to Claims Adjusters regarding Named Insured: Johnson & Johnson,

obtained from J&J’s records. If the Court would like a complete copy of Exhibit 17, J&J will make

that available to the Court.

        19.    Attached hereto as Exhibit 18 is a true and correct copy of a September 13, 2017

letter from Scot Erikson, a Director of the Specialty Liability Group of Travelers Casualty and

Surety Company, to Zsofia Parker, obtained from J&J’s records.




                                                  4
 Case 1:19-mc-00103-MN Document 4 Filed 04/18/19 Page 5 of 5 PageID #: 340



Dated: April 18, 2019
       New York, New York

                                        /s/ John J. Nolan
                                        John J. Nolan




                                    5
